Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alviero Mesa-Lopez appeals the district court’s order denying his motion for modification of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Because Mesa-Lopez was not sentenced for a crack cocaine offense, Amendment 706 of the sentencing guidelines has no effect on his sentence. See United, States v. Hood, 556 F.3d 226, 228 (4th Cir.2009) (“Amendment 706 lowered only the crack cocaine offense levels in [U.S. Sentencing Guidelines Manual ] § 2D1.1.”). Therefore, the district court did not abuse its discretion in denying the motion for reduction of sentence, and we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED